PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/911,133
Filing Date: 9 Feb 2016
Appellant(s): Sony Corporation



__________________
Brian K. Dutton (Reg. No. 47,255)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated 5/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”



(2) Response to Argument
Appellant’s arguments (pages 6-7) A.  Notice - Defective Appeal Brief dated 12/06/2021 has been mailed in error.
Examiner affirms that the Final Rejection of 5/28/2021 rejected claims 66-68 and 71-80, which remain present in the application.

Appellant’s arguments (pages 7-8) B.  A prior Panel Decision of April 15, 2021 reversed the rejection of the claims.
Examiner acknowledges that the panel decision of October 13, 2021 affirmed the rejection of claims 66-68 and 71-80.



Appellant’s arguments (page 8) C.  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph does not apply to the claims that are presently-pending in the application on appeal.
Appellant asserts a control unit that is electrically connected to the communication unit recites sufficient structure and that further remarks the Final Action failed to provide any analysis.
Examiner respectfully disagrees with Appellant. It is first noted that Appellant’s arguments are unpersuasive because they amount to a general allegation that sufficient structure is found in the claims without providing any further explanation.
Furthermore, it appears Appellant has overlooked the analysis that was provided on page 2 of the Final Action under the Response to Arguments.
Examiner maintains the 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph interpretation because the term “electrically connected to” (which is not explicitly stated in written description) may be wireless communication of signals (Fig.3). Thus, the broadest reasonable interpretation of “electrically connected to” is a wireless signal which does not have a defined structure, and thus, “electrically connected to” does not define sufficient physical structure.
Additionally, even if the “electrically connected to” feature were a wired connection between the control unit and communication unit, this still would not overcome the 35 U.S.C. 112(f) interpretation because the control unit and communication unit are still generic placeholder terms not modified by sufficient structure.

Appellant’s arguments (pages 9-34) D.  The Examiner erred beginning on page 9 of the Office Action by the rejection of claims 66, 76, 77 and 80 under 35 U.S.C. 103 as being unpatentable over US Pub. 2014/0160304 to Galor et al. (having US Provisional Application 61/732,314 filing date of December 1, 2012) in view of Kwon (US Pub. 2014/0184728) in view of Yumiki (US Pub. 2012/0307091).
Appellant’s arguments (pages 12-17) asserts the prior art does not teach a control unit that is electrically connected to the communication unit in a manner that permits the control unit to determine whether or not the information processing apparatus (200) has a live view right to each of the imaging apparatuses (100).
Appellant’s specification, para [0089], discloses a live view right is a right which displays an image generated by the imaging apparatus connected by using wireless communication as the live view image.
Appellant’s arguments (pages 18-20) further asserts the prior art does not teach a control unit that is electrically connected to the communication unit in a manner that permits the control unit to cause a display screen (240) to switch, when the control unit (250) decides that the total quantity has changed, a display state of a display screen related to imaging operations of the imaging apparatuses (100) from a first display state to a second display state.
Examiner respectfully disagrees with Appellant because the prior art combination of Galor in view of Kwon in view of Yumiki teaches these argued features as follows:
With regards to claim 66 -- the primary art reference GALOR teaches an information processing apparatus (Information processing apparatus “Smart-phone / Smart-tablet” (Host Device, Fig. 12 & 13) having a mobile processing platform such as iOS (para [0090]) AND touchscreen user interface for providing control operations and live previews of one or more imaging apparatuses “Lens Camera / Lensor” -- see Figures 6, 7A, 8-16, 18, 19-20 & 25 AND Paragraphs [0044, 0047, 0049, 0051-0052, 0054-0059, 0083, 0090, 0105, 0110, 0132-0139, 0151-0162, 0166-0175, 0190-0191, 0222, 0264-0266]) comprising:
a communication unit that is electrically connectable with one or more imaging apparatuses in a manner that permits the communication unit to communicate electronically with any of the imaging apparatuses (Smart-phone / Smart-tablet has a communication unit i.e. wireless transceiver and connectors that is electrically connectable and permits communications with one or more imaging apparatuses i.e. Lensor Cameras (Figures 6, 14 & 15 and Para [0132-0136 & 0157-0160]), which is an interchangeable lens camera without a display. Each Lensor camera may be a standalone camera (Figures 12 & 13) and/or one of the Lensor cameras may mount on the Smart-phone/tablet such as in Figures 9, 18-20 & 25 and Para [0151, 0166-0172 & 0173-0175]. These teachings over Galor are considered fairly analogous to Appellant’s Figures 1-3: information processing apparatus 200 electrically connectable with imaging apparatus 100); and
a control unit that is electrically connected to the communication unit (Smart-phone / Smart-tablet having a mobile processing platform such as iOS (para [0090]) and thus inherently has a “control unit” electrically connected to the communication unit i.e. wireless transceiver and connectors, para [0047-0058]) in a manner that permits the control unit to:
determine whether or not the information processing apparatus has a live view right to each of the imaging apparatuses, detect a total quantity of the imaging apparatuses with the live view right, cause a display screen to switch, from a first display state to a second display state when the control unit decides that the total quantity has changed, a display state of a display screen related to imaging operations of the imaging apparatuses, wherein the live view right is a right which displays, as a live view image, images generated by the imaging apparatuses (DETERMINING whether an information processing apparatus i.e. SMART TABLET has a live view right to display captured image data from each of the imaging apparatuses i.e. LENSOR CAMERA may be for physical capability reasons such as being within wireless communication range of each other, OR based on number of lensor cameras detected within wireless range, AND may also be based on a user preference touchscreen input. Galor teaches a Smart-phone/tablet “control unit” executes an application that establishes a communication connection interface (using wireless standard protocol and/or connector) with each detected active imaging “Lensor” apparatus (within inherent connection range) such that the touchscreen display outputs user control & live preview rights based on the detected number of connected lensor cameras. For example, Figure 12: demonstrates a single live view right when Smart-phone/tablet is connected with one lensor camera AND Figure 13: demonstrates a plural/three live view rights when Smart-phone/tablet is connected with three lensor cameras. One of ordinary skill in the art can appreciate the implied teachings over Galor’s Figure 12 contrasted with Figure 13, which implies that a display state is changing based on the number of detected active imaging “Lensor” apparatus within connection range AND, in view of para [0055-0056, 0155-0156, 0222 & 0264-0266], also teaches that a simultaneous split screen preview “live view right” when connectivity to multiple lensor cameras is determined).
	Regarding Appellant’s claimed feature “switching display states when determining that total quantity has changed”, to more robustly show that it is well known in the prior art to change the display states when there is a change in the total number of connected cameras, the Examiner evidences the prior art KWON (See Figures 2 and 4: MCU “control unit” 25 (connected to communication unit 22) automatically changes display states (in number of windows) to display 27 as the number of connected cameras 10/11 changes as stated in para[0037 and 0041] in order to maximize size of images/videos displayed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kwon’s teachings into suitable modification with Galor’s invention for the motivated reason of maximizing the space/utilization of a display screen size to improve remote communications between participants based on a total number of connected cameras/participants in the analogous art of remote communications between a display and cameras.
	Furthermore, Appellant’s claimed feature determining whether the information processing apparatus has a “live view right” to each imaging apparatus “cameras”, it is also known in the prior art to for the viewing rights to be associated with remote control rights i.e. determination based on priority that gives preferential choice to a certain information processing apparatus over another to remotely control and preview captured images associated with a camera. To more robustly show this feature, the Examiner evidences prior art YUMIKI (See para[0156], camera 1 giving remote control priority to one of the multiple information processing apparatuses “terminal devices 100” for a wireless network such as shown in Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yumiki into suitable modification with the teachings of Galor in view of Kwon invention to further incorporate priority modes “remote control rights based on highest priority” for the motivated reason of enhancing a camera viewing angle to facilitate better communications between specific remote participants in the analogous art of remote communications between a display and cameras.
	With regards to claim 76 -- Galor in view of Kwon in view of Yumiki teaches an imaging system comprising the information processing apparatus (Galor: “Smart-phone / Smart-tablet” (Host Device, Fig. 12 & 13) having a mobile processing platform such as iOS (para [0090]) AND touchscreen user interface for providing control operations and live previews of one or more imaging apparatuses “Lens Camera / Lensor” -- see Figures 6, 7A, 8-16, 18, 19-20 & 25) according to claim 66, and one or more imaging apparatuses (Galor: one or more imaging apparatuses “Lens Camera / Lensor” -- see Figures 6, 7A, 8-16, 18, 19-20 & 25) for the same reasons taught in rejected claim 66.



Appellant’s arguments (pages 20-25) further asserts Galor Publication (US 2014/0160304) does not qualify “unavailable” as prior art AND also asserts Galor Provisional Application (61/732,314) is unpublished and does not qualify “unavailable” as prior art.
	Examiner finds these arguments unpersuasive for the following reasons:
U.S. Publication No. 2014/0160304 to Galor et al., filed on November 27, 2013 and published on June 12, 2014, encompasses the material, found within Provisional Application No. 61/732,314, filed on December 1, 2012. See Comparison Table below for support. Examiner maintains, the Galor Publication (US 2014/0160304) qualifies as prior art by having the Provisional Application (61/732,314) filing date December 1, 2012, which is earlier than Appellant’s effective filing date.
Appellant’s arguments (page 25) further asserts Galor Publication paragraphs [0044, 0047, 0049, 0051-0052, 0054-0059, 0083, 0090, 0105, 0110, 0132-0139, 0151-0162, 0166-0175, 0190-0191, 0222, 0264-0266] are “absent” from Galor Provisional Application.  Examiner again notes that the Galor Publication “encompasses” the Galor Provisional, however, the features relied upon for the rejection should consult the Comparison Table below for the Galor Provisional disclosure, in this instant, the provisional teachings in Figures 1-14 & 19 and Pages 1-4, written description & claims. 
Appellant’s arguments (pages 25-27) further asserts disclosure of the Galor Provisional Application fails to provide support for all of the claims in the Galor Publication AND Galor Publication fails to include any claim that is supported by the Galor Provisional Application.  Examiner again notes that the Galor Publication “encompasses” the Galor Provisional, however, the features relied upon for the rejection should consult the Comparison Table below for the Galor Provisional disclosure support, in this instant, the provisional teachings in the claims, specifically claims 1-5, 9-11, 18 & 19.
C O M P A R I S O N   T A B L E
Galor (US Pub. 2014/0160304)
Published corresponding Figures and specification paragraphs listed below. 
Galor (US Provisional App. 61/732,314)
See attached PDF, specification (pg.1-4), in reference to Figures listed below. 
Figures 6, 7A, 8-16, 18, 19-20 & 25.
Para [0044, 0047, 0049, 0051-0052, 0054-0059, 0083, 0090, 0105, 0110, 0132-0139, 0151-0162, 0166-0175, 0190-0191, 0222, 0264-0266].
Figures 1-14 & 19.
Pages 1-4, written description & claims, specifically claims 1-5, 9-11, 18 & 19.
Figure 6 & Para [0132-0136]
Figure 1: lens camera or lensor is an “imaging apparatus”
Figure 16 & Para [0161-0162]
Figure 2: smartphone (host device) with touchscreen & GUI application is an “information processing apparatus”
Figure 15 & Para [0158-0160]
Figure 3: lens camera
Figure 14 & Para [0157]
Figure 4: lens camera PCB comprises CMOS, ISP & WiFi antenna
Figure 18 & Para [0166-0172]
Figure 5: smartphone mounted to 
lens camera
Figure 11 & Para [0153-0154]
Figure 6: smartphone pair with 
single lens camera
Figure 11 & Para [0153-0154]
Figure 7: smartphone pair with 
multiple lens cameras
Figure 7A & Para [0137-0139]
Figure 8: “lensor” lens camera
Figure 8 & Para [0151]
Figure 9: lens camera
Figure 9 & Para [0151]
Figure 10: smartphone mounted to 
lens camera
Figure 10 & Para [0152]
Figure 11: smartphone communicates via wireless WiFi with lens camera
Figures 19A-19C & 20A-20B
Para [0173-0175]
Figure 12: lensor camera with different mount types with smartphone
Figure 12 & Para [0155]
Figure 13: smartphone’s touch screen GUI wirelessly controls and previews image data from single lens camera
Figure 13 & Para [0051-0052, 0055-0057, 0156, 0222, 0264-0266]
Figure 14: smartphone’s touch split screen GUI wirelessly controls and previews image data from multiple lens cameras
Figure 25 & Para [0190-0191]
Figure 19: smartphone embedded with additional camera and also mounted with lens camera


NOTE: see attached PDF copy of Galor (US Provisional App. 61/732,314).
With regards to claim 77 -- Appellant’s arguments (pages 27-34) asserts the prior art does not teach an information processing apparatus comprising (with emphasis in bold): “a communication unit that is electrically connectable with one or more imaging apparatuses in a manner that permits the communication unit to communicate electronically with any of the imaging apparatuses; and a control unit that is electrically connected to the communication unit in a manner that permits the control unit to: perform a control, in the case where an imaging apparatus is mounted on the information processing apparatus is present from among the imaging apparatuses, for causing a display screen to display an image generated by the mounted imagining apparatus to be displayed enlarged so as to become larger than one or more images generated by one or more imaging apparatuses which are not mounted”.
Examiner finds Appellant’s arguments unpersuasive.  Claim 77 would still be obvious over the same cited portions of the prior art combination of Galor in view of Kwon in view of Yumiki as discussed in claim 66. 
Specifically, as a matter of obviousness, Galor in view of Kwon in view of Yumiki teaches an information processing apparatus (Galor: Information processing apparatus is a host display device i.e. “Smart-phone / Smart-tablet” (Fig. 12 & 13) having a mobile processing platform such as iOS (para [0090]) AND touchscreen user interface for providing control operations and live previews of one or more imaging apparatuses “Lens Camera / Lensor” -- see Figures 6, 7A, 8-16, 18, 19-20 & 25 AND Paragraphs [0044, 0047, 0049, 0051-0052, 0054-0059, 0083, 0090, 0105, 0110, 0132-0139, 0151-0162, 0166-0175, 0190-0191, 0222, 0264-0266]) comprising:
a communication unit that is electrically connectable with one or more imaging apparatuses in a manner that permits the communication unit to communicate electronically with any of the imaging apparatuses (Galor: Smart-phone / Smart-tablet has a communication unit i.e. wireless transceiver and connectors that is electrically connectable and permits communications with one or more imaging apparatuses i.e. Lensor Cameras (Figures 6, 14 & 15 and Para [0132-0136 & 0157-0160]), which is an interchangeable lens camera without a display. Each Lensor camera may be a standalone camera (Figures 12 & 13) and/or one of the Lensor cameras may mount on the Smart-phone/tablet such as in Figures 9, 18-20 & 25 and Para [0151, 0166-0172 & 0173-0175]. These teachings over Galor are considered fairly analogous to Appellant’s Figures 1-3: information processing apparatus 200 electrically connectable with imaging apparatus 100); 
and a control unit that is electrically connected to the communication unit (Galor: Smart-phone / Smart-tablet having a mobile processing platform such as iOS (para [0090]) and thus inherently has a “control unit” electrically connected to the communication unit i.e. wireless transceiver and/or mounting connectors, para [0047-0058]) in a manner that permits the control unit to change a display preview screen state in correspondence with the connected number of lens camera(s) “imaging apparatuses”. For example, Galor’s Figure 13 illustrates a Smart-phone/tablet display preview state split into THREE preview images when remotely connected with THREE respective lens cameras. And Galor’s Figures 7A, 9, 18-20 also teaches that one of the lens cameras / lensor may be locally mounted to the Smart-phone/tablet. Taking BOTH of these concepts in combination i.e. two remotely connected lens cameras and one locally mounted lens camera to a Smart-phone/tablet which also has a display preview state split into THREE preview images from the THREE respective lens cameras is considered to be an implied feature over Galor’s teachings and thus, would have been obvious to one of ordinary skill in the art for similar motivations over Galor’s teachings to have the capabilities of a split screen user interface while in a mounted state with a lensor camera.
Furthermore, Galor’s Figure 13 also teaches that one of the preview screens i.e. bottom screen may be LARGER than the other preview screens i.e. top two screens. 
Still further, the prior art Kwon, (Figures 2 & 4) makes it clear that it is known for a host display device MCU “control unit” 25 (connected to communication unit 22) to automatically change display states (in number of windows) to display 27 as the number of connected cameras 10/11 changes as stated in para[0037 & 0041] for the motivated reasons of maximizing size of images/videos displayed AND Kwon’s Figure 4e, illustrates of a user preference setting for three connected cameras may have one of the preview screens i.e. top screen may be LARGER than the other preview screens i.e. bottom two screens.
Therefore, Appellant’s additional claim limitation: “in perform a control, in the case where an imaging apparatus is mounted on the information processing apparatus is present from among the imagining apparatuses, for causing a display screen to display an image generated by the mounted imagining apparatus to be displayed enlarged so as to become larger than one or more images generated by one or more imaging apparatuses which are not mounted”, is NOT NOVEL and considered to be an expected user preference setting over the prior art combination teachings of Galor in view of Kwon for the obvious reasons of maximizing the viewing size of one of the screens relative to the other two screens (i.e. in this case a user’s own locally mounted camera images are displayed the largest). 

With regards to claim 80 -- Galor in view of Kwon in view of Yumiki teaches an imaging system comprising the information processing apparatus (Galor: “Smart-phone / Smart-tablet” (Host Device, Fig. 12 & 13) having a mobile processing platform such as iOS (para [0090]) AND touchscreen user interface for providing control operations and live previews of one or more imaging apparatuses “Lens Camera / Lensor” -- see Figures 6, 7A, 8-16, 18, 19-20 & 25) according to claim 77, and the one or more imaging apparatuses (Galor: one or more imaging apparatuses “Lens Camera / Lensor” -- see Figures 6, 7A, 8-16, 18, 19-20 & 25) for the same reasons taught in rejected claim 77.

Appellant’s arguments (pages 33-34) asserts that the prior art drawings evidenced by Galor (Fig.13: split screens) and Kwon (Fig.4e: split screens) do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue. 
Examiner finds Appellant’s arguments both unpersuasive and unreasonable. There is no question, by the law of proportions, as respectively depicted in Galor (Fig.13: three split screens) and Kwon (Fig.4e: three split screens) that each prior art teaches a main larger screen adjacent to two smaller auxiliary screens.
Furthermore, Kwon also discloses that the screens are varied in size in para [0037], meaning by contrast that there is a larger screen relative to smaller screens, which is a qualitative value that meets the claim language.
	Appellant’s arguments stating arguments based on the measurement of a drawing are of little value absent any written description in the specification of the quantitative values allegedly shown within the drawings. However, these arguments are a moot point because Appellant’s claim invention, drawings and written description do not specify any quantitative values for the split screen sizes, but rather only the qualitative value of one screen being larger than the others, as analogously taught by prior art Galor in view of Kwon discussed above.
	Examiner disagrees with Appellant’s assertion that the proportions shown in FIG. 4 of Kwon and in FIG. 11 of Galor are merely the result of a draftsman's selection rather than the embodiment of an intention to represent the device to scale. The teachings of Galor and Kwon to have a main larger screen are considered intended embodiments that enhance the display user interface experience for previewing image data captured by one or more cameras.

Appellant’s arguments (end of page 34) reasserts that this Brief demonstrates that Galor is unavailable as prior art. However, Examiner respectfully disagrees with Appellant AND maintains, the Galor Publication (US 2014/0160304) qualifies as prior art by having the Provisional Application (61/732,314) filing date December 1, 2012, which is earlier than Appellant’s effective filing date.

Appellant’s arguments (page 35) E.  The Examiner erred beginning on page 16 of the Office Action by the rejection of claims 67-68, 71-72, 74-75 and 78-79 are rejected under 35 U.S.C.103 as being unpatentable over US Pub. 2014/0160304 to Galor et al. (having US Provisional Application 61/732,314 filing date of December 1, 2012) in view of Kwon (US Pub. 2014/0184728) in view of Yumiki (US Pub. 2012/0307091) in view of Cho (US Pub. 2013/0182138).
Appellant states -- For brevity, incorporated herein are the arguments in Section IV(D.1) that begins on page 9 of this Brief. Also for brevity, incorporated herein are the arguments in Section IV(D.2) that begins on page 27 of this Brief. 
Appellant states -- A review of Cho and Yumiki reveals that these reference fails to account for the claimed features that are shown to be absent from Galor and Kwon.
Appellant’s arguments have been fully considered but they are not persuasive. Examiner has thoroughly considered and responded to Appellant’s Appeal Brief Arguments on pages 9-34. However, Appellant has not provided any additional arguments (on pages 9-34) that specifically addresses limitations recited in claims 67-68, 71-72, 74-75 and 78-79.
Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Thus, Examiner maintains the 35 USC 103 rejection to claims 67-68, 71-72, 74-75 and 78-79 as set forth on pages 16-23 per Final Office Action dated 5/28/2021.
Appellant’s arguments (pages 35-36) F.  The Examiner erred beginning on page 23 of the Office Action by the rejection of claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2014/0160304 to Galor et al. (having US Provisional Application 61/732,314 filing date of December 1, 2012) in view of Kwon (US Pub. 2014/0184728) in view of Yumiki (US Pub. 2012/0307091) in view of Cho (US Pub. 2013/0182138) in view of Watanabe (US 2011/0050925).
Appellant states -- For brevity, incorporated herein are the arguments in Section IV(D.1) that begins on page 9 of this Brief. Also for brevity, incorporated herein are the arguments in Section IV(D.2) that begins on page 27 of this Brief. 
Appellant states -- A review of Cho, Yumiki and Watanabe reveals that these reference fails to account for the claimed features that are shown to be absent from Galor and Kwon.
Appellant’s arguments have been fully considered but they are not persuasive. Examiner has thoroughly considered and responded to Appellant’s Appeal Brief Arguments on pages 9-34. However, Appellant has not provided any additional arguments (on pages 9-34) that specifically addresses limitations recited in claim 73.
Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Thus, Examiner maintains the 35 USC 103 rejection to claim 73 as set forth on pages 23-24 per Final Office Action dated 5/28/2021.

Appellant’s arguments (page 36) G.  Conclusion – Reversal of the Examiner’s decision is respectfully requested.
Appellant makes no other arguments beyond this section G.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AKSHAY TREHAN/ on April 22, 2022
Examiner, Art Unit 2698

Conferees:
//TWYLER L HASKINS/ Supervisory Patent Examiner, Art Unit 2698                                                                                                                                                                                                       

/LIN YE/Supervisory Patent Examiner, Art Unit 2697                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.